·---,
          ..
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of I
                                                                                                                                                                ?-

                                            UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                        v.                                                (For Offenses Committed On or After November 1, 1987)


                              Juan Hernandez-Gomez                                        Case Number: 3:19-mj-21772

                                                                                          Jesus Mosgueda
                                                                                          Defendant's Attorney


        REGISTRATION NO. 84949298

        THE DEFENDANT:
         181 pleaded guilty to count(s) 1 of Complaint
                                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~




          D was found guilty to count(s)
            after a plea of not guilty;
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Nature of Offense                                                                Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

          D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                       dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        D TIME SERVED
                                                                                    ~--=----
                                                                                                    30                          days

          181 Assessment: $10 WAIVED 181 Fine: WAIVED
          181 Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, May 1, 2019
                                                                                     Date oflmposition of Sentence
                                             ,--··(__
         R~d"d .:,"c_ \ I FiLED H¥ft.1BrRRJB~RTN BLOCK                                      ITED STATES MAGISTRATE JUDGE
                                                                 MAY 0 1 2019
         Clerk's Office Copy                         CLERK, U.3. Dl:>TRIC'I COURT                                                      3: l 9-mj-21772
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                   BY                            DEPUTY
